Citation Nr: 1737077	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  11-19 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for left thumb metacarpal joint arthrosis.

2.  Entitlement to service connection for a bilateral hand condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from November 1990 to May 1991.  She has additional inactive service with the Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board previously denied the Veteran's claims for service connection for a left thumb and bilateral hand disabilities in a September 2014 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which granted a joint motion for partial remand and vacated in part the Board's September 2014 decision.  The Board issued an additional decision in October 2015 in which it again denied the Veteran's claims for service connection for a left thumb disability and bilateral hand disabilities.  The Veteran also appealed this denial to the Court.  In February 2017, the Court granted a joint motion for partial remand (JMPR), vacating and remanding the portion of the October 2015 board decision that denied service connection for a left thumb disability and a bilateral hand disability.

The Veteran appeared and testified before the undersigned Veterans Law Judge at a videoconference hearing in July 2014.  A transcript of the hearing has been associated with the Veteran's claims file.




FINDINGS OF FACT

1.  The Veteran's left thumb metacarpal joint arthrosis is not etiologically related to active duty service and did not first manifest within one year of her separation from active duty service.

2.  The Veteran's bilateral hand disability is not etiologically related to active duty service and did not first manifest within one year of her separation from active duty service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for left thumb metacarpal joint arthrosis have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2016).

2.  The criteria for service connection for left thumb metacarpal joint arthrosis have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.


I.  Legal Standard

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, supra.

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection when the requirements for application of the presumption are not met.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Service connection may also be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1). 

II.  Analysis

The Board notes at the outset that there is no question that she has current disabilities in her bilateral hand and her left thumb.  More specifically, the Veteran attended a November 2011 VA examination in which she was found to have mild degenerative joint disease in her left hand and mild degenerative changes in her right thumb.  The Veteran attended an additional VA examination in April 2013 at which she was found to have degenerative arthritis in the first metacarpal joint of her left hand.  As these disabilities appear to have clear diagnoses, presumptive service connection for undiagnosed illnesses associated with service in Southwest Asia is not warranted.  Rather, the central question is whether the Veteran's current disabilities are etiologically related to her active duty service or whether they first manifested to a compensable degree within a year of her separation from active duty service.

Throughout the course of the instant appeal, the Veteran has repeatedly reported that her current bilateral hand disabilities and her left thumb disability began when she was deployed on active duty to Saudi Arabia.  She has indicated that she was required to engage in significant manual labor during her deployment, including digging on her knees and erecting the field hospital tents in which she worked.  The Veteran has also contended that her hands and arms were restricted while sleeping due to the required wearing of her gear.  The Veteran has suggested that this activity and abnormal sleeping posture caused pain during her deployment to Saudi Arabia.

The record also contains a January 2011 statement submitted by J.S., the Veteran's daughter.  In that statement, J.S. reported that the Veteran had called her while serving abroad in Saudi Arabia and would casually mention how her hands ached.  J.S. also indicated that after her return from her deployment, the Veteran was not able to hold and maneuver knitting needles without difficulty and pain.  Although J.S. reported that she had observed some improvement in the Veteran's hands in 2006, J.S. indicated that her mother continued to have discomfort in her hands.

The Board notes that J.S. is competent to describe the Veteran's statements made to her during the Veteran's deployment and is also competent to describe the observable difficulties her mother ad with maneuvering knitting needles post-service.  The Board also has no reason to doubt the credibility of the Veteran's daughter.  However, there is no evidence that J.S. possesses the medical knowledge, training, or experience to provide a competent medical opinion regarding the cause of the manipulative difficulties she was observed.  The Board notes that she has been service-connected for both carpal tunnel syndrome and fibromyalgia and there is no indication that J.S. can competently determine rule out these disabilities as the cause of the Veteran's post-service difficulties and discomfort with her hands.  As such, her statements do not have significant probative weight in determining the onset and etiology of the Veteran's current left thumb and bilateral hand degenerative disabilities.  

In contrast to J.S., the Board notes that, as an operating room nurse, the Veteran is competent to provide a medical opinion regarding the etiology and first manifestation of her bilateral hand and left thumb disabilities and to delineate which of her disabilities has caused which of her symptoms since her active duty service.  However, the Veteran's statements regarding the course of her hand and thumb-related symptoms have been somewhat inconsistent over time.  Specifically, the clinician who conducted the Veteran's November 2010 VA examination reported that the Veteran's statements that her pain in her hands and finger resolved after she returned to the United States from her deployment in Saudi Arabia but had again become painful in the prior ten years.  The Veteran also indicated at that time that she had not had treatment for these disabilities while in service and denied trauma.  

The Board notes that the record contains a February 1997 examination report in connection with the Veteran's inactive service with the Army Reserve in which she reportedly denied a history of arthritis or a bone, joint or other deformity and underwent a normal clinical evaluation of her upper extremities.  This medical evaluation would appear to corroborate the Veteran's statement that her thumb and bilateral hand symptoms had resolved after her deployment abroad.  

As indicated above, the Veteran also attended a VA examination in April 2013.  Notably, the clinician who conducted this evaluation took a detailed medical history from the Veteran, performed an in-person examination of the Veteran's upper extremities and hands, and reviewed the Veteran's claims file.  He ultimately opined that the Veteran's degenerative hand and thumb disabilities were not the result of military active duty injury or aggravation and were not the result of Gulf War environmental exposure.  In support of this opinion, this VA physician indicated that a diagnosis of degenerative changes is a pathological diagnosis with known etiology of wear and tear associated with part of the aging process and her previous occupation as an OR nurse, which involved the use of her hands most of the time.  He also cited the lack of any documentation of bilateral hand problems in the Veteran's military service or within the first five years after active duty service.  The Board notes that the examiner who provided this opinion is a physician who had access to the Veteran's claims file and arrived at this conclusion after conducting an extensive personal examination of the Veteran.  As this physician also provided a detailed and persuasive rationale for the opinion after the considering the lay history of the claim, the Board finds that it is entitled to significant probative weight.

The Board ultimately finds that the preponderance of the probative, competent evidence in the record weighs against a finding that the Veteran's current bilateral hand disabilities or her left thumb metacarpal joint arthrosis are related to her active duty service, to include her manual labor and confined sleeping position, or first manifested to a compensable degree within a year of her active duty service.  Put simply, the evidence in the record does not suggest that the Veteran's current hand or thumb disabilities are related to her service.

The Board acknowledges and is sympathetic to the Veteran's current contentions that her arthritis was caused by her service.  The Board also recognizes her training and experience as a nurse and her reports that she worked on cases that included orthopedic matters and that she has taken classes on human anatomy and physiology.  However, the as explained in the prior Board decision, the etiology of the degenerative changes in the Veteran's hand and left thumb is a complicated medical question involving seen and unseen system processes that is determined based on specialized imaging, not merely physical observations.  The Board finds that the medical doctor who provided the April 2013 medical opinion has greater qualifications to opine as to such a complex medical question.  The Board also notes that, despite the Veteran's insistence on the link between her active duty service and her current hand and thumb disabilities, she has not provided any extensive rationale for her opinion that that service caused her current problems.  Taken with the Veteran's own statements that her symptoms had resolved after she returned from her deployment, the Board finds that her opinion is entitled to less probative value than the April 2013 opinion offered by the VA examiner.

Accordingly, as the preponderance of the evidence is against service connection for the Veteran's left thumb metacarpal joint arthrosis or a bilateral hand disability and as the preponderance of the evidence suggests that her current left thumb or bilateral hand disabilities first manifested to a compensable degree with a year of her active duty service, the Veteran's claim must be denied and the benefit of the doubt doctrine is not for application in this matter. 


III.  VA's Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the required notice and information in a January 2011 letter prior to the initial adjudication of her claim.  There have been no contentions that this notice is deficient in any way.  As such, the Board is convinced that VA has satisfied its duty to notify. 

VA also has a duty to assist the veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes obtaining relevant records in the custody of a federal department or agency as well as records not in federal custody (e.g. private medical records).  

In cases where the Veteran's service treatment records are unavailable, through no fault of his or her own, a heightened duty exists to assist the Veteran in the development of the claim.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (where the Veteran's service treatment records have been destroyed or lost, there is a duty to advise the Veteran to obtain other forms of evidence).

In May 2013, the Veteran was informed that her Army Reserve records were incomplete.  The RO issued a formal finding of unavailability in June 2013.  The RO has otherwise obtained all available service treatment records, VA treatment records, and private treatment records identified by the Veteran.

Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  VA's duties to assist in the development of a claim may also involve providing a medical examination.  The veteran was afforded a VA medical examination in November 2010 with respect to her reports of disability involving her hands and fingers.  She attended an additional VA examination relating to these disabilities in April 2013.  

The Veteran acknowledges the Veteran's arguments that the clinician who performed the November 2010 VA examination was not an orthopedic specialist and provided an inadequate examination at that time.  However, the Board finds that the examiner, a medical doctor, was qualified to perform the examination.  The Board further finds that both the November 2010 examiner and the April 2013 examiner obtained a medical history from the Veteran and performed the necessary tests to provide an opinion regarding the etiology of her disabilities.  

The Board also recognizes that there appears to be a typographical error in the April 2013 examination report.  Specifically, that report includes a statement regarding "previous right hand degenerative torn problems that required surgery at the first metacarpophalangeal joint region."  However, the medical record indicates that the Veteran underwent a surgical procedure on her left, rather than right thumb.  Notwithstanding this discrepancy, earlier in the April 2013 examination report, that examiner correctly noted that the Veteran had a diagnosis of degenerative arthritis first metacarpal joint "left hand."  As such, this reference to right-thumb surgery appears to be a typographical error rather than an incorrect understanding of the factual history of the Veteran's left thumb disability and this error does not render the opinion inadequate.  Ultimately, the Board finds that the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claims. 


ORDER

Service connection for left thumb metacarpal joint arthrosis is denied

Service connection for a bilateral hand disability is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


